Case 0:20-cv-60416-AMC Document 100-11 Entered on FLSD Docket 07/09/2021 Page 1 of 7




                                 Exhibit 11
Case 0:20-cv-60416-AMC Document 100-11 Entered on FLSD Docket 07/09/2021 Page 2 of 7




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                    Case No.: 0:20-cv-60416-AMC

     TOCMAIL INC., a Florida corporation,

            Plaintiff,

     v.

     MICROSOFT CORPORATION, a Washington
     corporation,

            Defendant.


                  DEFENDANT MICROSOFT CORPORATION’S RESPONSE TO
                PLAINTIFF TOCMAIL, INC.’S FIFTH SET OF INTERROGATORIES

           Defendant Microsoft Corporation (“Microsoft”), by and through its undersigned counsel

    and pursuant to Rule 26.1(g) of the Federal Rules of Civil Procedure and Southern District of

    Florida, hereby responds to Plaintiff TocMail, Inc.’s Fifth Set of Interrogatories, as follows:

                                    PRELIMINARY STATEMENT

           1.      Microsoft’s investigation of facts and discovery of documents and other

    information relating to the claims and defenses at issue is ongoing. Accordingly, Microsoft’s

    responses herein are based upon Microsoft’s current knowledge and reasonable belief. Microsoft

    reserves the right to produce evidence of any subsequently discovered fact, modify and/or

    supplement any and all of its objections and responses herein, and to otherwise assert factual and

    legal contentions as additional facts are ascertained, analyses are made, and legal research is

    completed. Nothing in these responses is an admission by Microsoft regarding the existence of

    any information or the relevance or admissibility of any information, for any purpose.

           2.      Nothing in these responses is an admission by Microsoft of the existence, relevance,

    or admissibility of any information, for any purpose, or the truth or accuracy of any statement or
Case 0:20-cv-60416-AMC Document 100-11 Entered on FLSD Docket 07/09/2021 Page 3 of 7

                                                                        Case No: 0:20-cv-60416-AMC


    characterization contained in any document. Microsoft reserves all objections and other questions

    as to the competency, relevance, materiality, privilege, or admissibility related to the use of any

    document referenced or information provided in response to these requests as evidence for any

    purpose whatsoever in any subsequent proceeding in this action or any other action.

           3.      Microsoft’s agreement to produce any category of documents is not a representation

    that any such documents actually exist in that category, or that Microsoft will produce documents

    in the category that are subject to immunity or privilege, or that Microsoft will produce documents

    that are outside of Microsoft’s possession, custody, or control.       Microsoft’s discovery and

    investigation in connection with this litigation are continuing. As a result, Microsoft’s responses

    are limited to information obtained to date, and are given without prejudice to Microsoft’s right to

    amend or supplement its responses after considering information obtained through further

    discovery or investigation.

                     OBJECTIONS TO INSTRUCTIONS AND DEFINITIONS

           1.      Microsoft objects to each definition and instruction to the extent it seeks to impose

    requirements or obligations on Microsoft beyond or inconsistent with those imposed by the Federal

    Rules of Civil Procedure, the applicable rules and orders of this Court, or any stipulation or

    agreement of the parties in this action, including but not limited to, the Agreed Confidentiality

    Order, Order Regarding E-Discovery, and informal agreements upon conferral.

           2.      Microsoft objects to TocMail’s definition of the term “Safe Links” as “Microsoft’s

    ATP Safe Links” on grounds that it is vague and to the extent it implies that Safe Links is an

    individual Microsoft product. Safe Links is one of several different security features that is part

    of Microsoft’s Advanced Threat Protection (“ATP”) service, which service operates inside

    Microsoft 365 and is included in some Microsoft 365 products or can be purchased as an add-on




                                                     2
Case 0:20-cv-60416-AMC Document 100-11 Entered on FLSD Docket 07/09/2021 Page 4 of 7

                                                                        Case No: 0:20-cv-60416-AMC


    service to Microsoft 365 products.

           3.      Microsoft objects to the term “IP Cloaking,” which is defined by TocMail as links

    that send benign content when devices with certain IP Addresses connect and send malicious

    content when devices with other IP Addresses connect. This term is vague, ambiguous, and appears

    to refer to several IP-based evasion techniques and/or network evasion techniques.

           4.      Microsoft objects to the terms “IP Cloaked Link,” “Microsoft IP Cloaking,” “GEO

    IP Cloaking,” and “Whitelist IP Cloaking,” as they are vague and ambiguously defined, and

    Microsoft objects to any implication and/or mischaracterization that Microsoft’s EOP, ATP, and/or

    Safe Links fails to protect its users from cyberattacks through what TocMail calls “IP Cloaking”

    or “IP Cloaked Links.”

           5.      Microsoft objects to the term “protections,” which is defined by TocMail as

    “systems and methods used to prevent someone from being harmed.” This definition is overly

    broad, vague and ambiguous, and the word “harmed” is subjective and vague.

                               RESPONSES TO INTERROGATORIES

    INTERROGATORY NO. 22:

           What percentage of Safe Links’ users have the following Safe Links’ Policies turned on:

    (i) Apply real-time URL scanning for suspicious links and links that point to files; (ii) Wait for

    URL scanning to complete before delivering the message; (iii) Do not allow users to click through

    to original URL.

           RESPONSE: Microsoft objects to this interrogatory on grounds that it seeks information

    that is not kept in the ordinary course of business, is overbroad, and unduly burdensome for the

    same reason. Subject to the objection, Microsoft states that it does not track the Safe Links Policy

    settings in the ordinary course of business. Furthermore, consumer users do not have the option




                                                     3
Case 0:20-cv-60416-AMC Document 100-11 Entered on FLSD Docket 07/09/2021 Page 5 of 7

                                                                          Case No: 0:20-cv-60416-AMC


    to select the Safe Links Policy settings, as it is only a setting that commercial users have the option

    to select. Microsoft can, however, determine the number of tenants, or organizations, that have

    Safe Links Policy settings enabled at a given time. For example, as of March 15, 2021, out of

    approximately 5,685,322 Office 365 commercial tenants worldwide, 153,964, or 2.7%, had Safe

    Links enabled. Of those commercial tenants with Safe Links enabled, 66% had the “Scan URLs”

    Safe Links policy enabled; 43% had the “Deliver Message After Scan” Safe Links policy enabled;

    and 24% had the “Click Through” Safe Links policy enabled. Microsoft notes that it is only able

    to determine these percentages at the tenant level.

    INTERROGATORY NO. 23:

            Please identify who at Microsoft commissioned the research study conducted by

    CollabTalk as set forth in “Organization Security & Compliance Practices in Office 365”

    (TOCMAIL_00001979 – TOCMAIL_00002016).

            RESPONSE:        Microsoft objects to this Interrogatory as it is unduly burdensome,

    irrelevant, and not proportional to the needs of the parties in this case as the identity of individuals

    who may have prepared a document on behalf of Microsoft is not related whatsoever to the claims

    at issue and is only meant to harass. Notwithstanding the foregoing objections, based on a

    reasonable search, the team within Microsoft formerly known as the OneDrive, SharePoint, and

    Yammer Product Marketing Team was involved with the document Bates stamped

    TOCMAIL_00001979 – TOCMAIL_00002016 that was compiled by CollabTalk LLC in

    partnership with Brigham Young University.




                                                       4
Case 0:20-cv-60416-AMC Document 100-11 Entered on FLSD Docket 07/09/2021 Page 6 of 7

                                                             Case No: 0:20-cv-60416-AMC


    Dated: March 24, 2021              Respectfully submitted,

                                       /s/ Evelyn A. Cobos
                                       Evelyn A. Cobos

                                       GREENBERG TRAURIG, LLC
                                       1000 Louisiana Street, Suite 1700
                                       Houston, Texas 77002
                                       Telephone: (713) 374-3541
                                       Facsimile: (713) 374-3505
                                       MARY-OLGA LOVETT
                                       Email: lovettm@gtlaw.com

                                       GREENBERG TRAURIG, P.A.
                                       333 S.E. 2nd Avenue, Suite 4400
                                       Miami, Florida 33131
                                       Telephone: (305) 579-0500
                                       Facsimile: (305) 579-0717
                                       FRANCISCO O. SANCHEZ
                                       Florida Bar No. 598445
                                       Email: sanchezo@gtlaw.com
                                              orizondol@gtlaw.com
                                       EVELYN A. COBOS
                                       Florida Bar No. 106937
                                       Email: cobose@gtlaw.com
                                              FLService@gtlaw.com

                                       Attorneys for Microsoft Corporation




                                          5
Case 0:20-cv-60416-AMC Document 100-11 Entered on FLSD Docket 07/09/2021 Page 7 of 7

                                                                          Case No: 0:20-cv-60416-AMC


                                     CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on March 24, 2021, the foregoing document is being served

    this day on all counsel of record on the service list via electronic mail.

                                                   /s/ Evelyn A. Cobos
                                                   EVELYN A. COBOS



                                              SERVICE LIST

     JOHNSON & MARTIN, P.A.
     Joshua D. Martin
     500 W. Cypress Creek Rd., Suite 430
     Ft. Lauderdale, FL 33602
     Tel: (954) 790-6699
     Fax: (954) 206-0017
     Email: josh.martin@johnsonmartinlaw.com

     Attorneys for Plaintiff




                                                      6
